 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8

 9

10   UNITED STATES OF AMERICA,                  )         3:15-CR – 00055-MMD-(CLB)
                                                )
11                                              )
                  Plaintiff,                    )         ORDER RE:
12                                              )
          V.                                    )
13                                              )         STIPULATION TO
     JANAE STANTON,                             )         CONTINUE HEARING ON
14                                              )
                  Defendant.                    )         PROBATION VIOLATION
15

16   IT IS HEREBY STIPULATED AND AGREED by SCOTT EDWARDS, Counsel for JANAE
17
     STANTON, and MEGAN RACHOW, ASSISTANT UNITED STATES ATTORNEY, Counsel for
18
     Plaintiff, UNITED STATES OF AMERICA that the hearing upon the probation violation
19
     scheduled for January 6 , 2020 at 11 a.m., be continued to February 18, 2020, at 10 a.m.. This
20

21   continuance is based upon the need for additional time evaluate the Defendant’s compliance

22   with the terms of supervision.
23
         DATED this _30th day of December, 2019.
24

25
     ____/S/_Scott Edwards________                   __/S/_Megan Rachow_____________________
26
     SCOTT W. EDWARDS, ESQ.                          MEGAN RACHOW, ESQ.
27
     Attorney for JANAE STANTON                      Attorney for UNITED STATES OF AMERICA
28




                                                    1
 1

 2                                           ORDER

 3           Based upon the stipulation of the parties, and good cause appearing therefore, IT IS
 4
     HEREBY ORDERED that that the hearing on the probation violation for JANAE STANTON
 5
     presently scheduled for January 6, 2020, at 11 a.m., be continued to February 18, 2020 at 10
 6
     a.m..
 7

 8   DATED this 30th day of December 2020.

 9

10
                                __________________________
11
                                MIRAND M. DU
12                              CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   2
